DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to as there is language included in parentheses other than reference characters to the figures. If this language is intended to be a part of the claimed invention the parentheses should be removed and the language should be formatted properly, otherwise the language should be removed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low-cost” in claims 1 and 3-9 is a relative term which renders the claim indefinite. The term “low-cost” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The scope of the overall detection device is rendered indefinite.
The term “intelligent” in claims 1 and 3-9 is a relative term which renders the claim indefinite. The term “intelligent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The scope of the overall detection device is rendered indefinite.
Claim 1 recites “A low-cost intelligent integrated spraying pressure and flow detection device, comprising an intelligent integrated pressure and flow detection device” which is generally confusing as this appears to recite that the invention comprises itself.
Claim 1 recites “a CYT 101 pressure transmitter” however neither the claims nor applicant’s specification explain what “CYT” means therefore the scope of the claim is undefined and the claims is rendered indefinite.
Claims 3-8 are also rejected under 35 USC 112(b) due to being dependent from claim 1.
Claim 4 recites “and are each in a shape of an annular cylindrical hole formed by rotating a letter ‘L’” which is generally confusing as it is unclear as to how the language “formed by rotating a letter ‘L’” is to be applied to the language “an annular cylindrical hole” and as such the limitation is rendered indefinite. Further, the claim later recites “the L-shaped annular cylindrical hole” however this appears to be inconsistent with the initial recitation. Examiner recommends removing any language to do with “a letter L” or “L-shaped” from the claim.
Claim 8 recites “The low-cost intelligent integrated spraying pressure and flow detection device according to claim 1, wherein the calibration system comprises the intelligent integrated pressure and flow detection device” which appears to contradict claim 1, from which claim 8 is dependent upon, where claim 1 recites the “low-cost intelligent integrated spraying pressure and flow detection device, comprising an intelligent integrated pressure and flow detection device…and a calibration system” from which the scope of the claim cannot be understood as claim 8 would appear to require the calibration system now comprises originally claimed invention. Thus, the claim is rendered indefinite.
Claim 8 recites “The low-cost intelligent integrated spraying pressure and flow detection device according to claim 1, wherein the calibration system comprises…a CYT 101 pressure transmitter” which appears to be a double inclusion of the limitation already recited in claim 1 from which claim 8 is dependent upon. See MPEP 2173.05(o).
Claim 9 recites “step 1: acquisition of calibration data of an intelligent integrated pressure and flow detection device” which appears to be a double inclusion of the preamble. See MPEP 2173.05(o).
Claim 9 recites “2) because through the principle of the flow detection unit of the intelligent integrated pressure and flow detection device, it can be known that after an electric pulse signal is amplified and shaped, a continuous rectangular pulse wave with a particular amplitude can be formed, and a pulse frequency ƒ within a particular flow range is proportional to an instantaneous flow Ԛ of a turbine flowmeter,” however, as this does not appear to be a method step or a further recitation of structure, it is unclear as to how this language affects the overall scope of the invention. As the scope of the claim is undefined, the claim is rendered indefinite.
Allowable Subject Matter
Claims 1 and 3-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752